COOK, Judge
(concurring in the result):
I disagree with parts of the principal opinion and have reservations about other portions of it. My crucial disagreement is with its disregard of the authorization issued by Captain Huffman, the accused’s commander.
Neither before nor after issuance of his authorization did Captain Huffman engage in any conduct or take any action that disqualified him as a neutral and detached magistrate. He issued his authorization on the basis of evidence that was, in my opinion, indisputably sufficient to establish probable cause for the apprehension he authorized. In my judgment, Captain Huffman’s unimpeachable authorization was not rendered invalid or superceded by the concurrent authorization obtained from Captain Duncan. Consequently, if Captain Duncan was disqualified to authorize a search and seizure, his disqualification did not taint Captain Huffman’s authorization. As the accused was properly apprehended under Captain Huffman’s authorization, a search of the area immediately at the situs of the apprehension was allowable. Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969). I, therefore, join in affirming the decision of the Court of Military Review.